Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 10, and 19 are independent.
This Application was published as U.S. 2019/0332916.
Apparent priority: 25 April 2018.
Note the following from the published Application:
[0047] As illustrated above, such as in FIG. 6A, the temporal component of correlation uses a window or range of time 601 surrounding the time of maximum sound level recorded during a sound event. The correlation process uses a time range to account for time desynchronization between flight track and sound events as well as variances in sound arrival time due to environmental factors and flight characteristics. As illustrated above, the inventors have found that the spatial analysis of a sound event can be re-framed as an image recognition task.
This feature of training a model to classify audio based on visualization of the audio is first mentioned in Claim 2.  Further, Claim 3 which is directed to classifying a new event, depends from 1 as opposed to 2, whereas a model that is not trained on the visualization cannot classify based on visualization.  In other words, 1, 2, and 3 together begin to convey the idea of the instant Application.
Further, while 4 references have been combined to address every minutia of the Claim, a combination of the two Lee references addresses all key features of the independent Claims and the remaining references are added to address the well-known incidentals of the process of modeling (manual annotation of training data and using only those sound samples that remain above a certain level loudness for a significant duration of time).
Claim Objections
Claims 3, 12, and 20 are objected to because of informalities that may be addressed with the following suggested amendments: 
3. The system of claim 1, further comprising additional programming instructions that are configured to cause the processor to: 
transform the data corresponding to the new noise event into a visualization of the new noise event; and 
when using [[use]] the CNN to classify the new event, apply the CNN to the visualization of the new event. 
Similar language in 12 and 20.
Appropriate correction is required.
Claim Rejections -no 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 10-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 20190114849) (“Lee/Hyundai”) in view of Lee (U.S. 8,059,489) (“Lee/Boeing”) in view of Muggleton (U.S. 20910385583) and Weiss (U.S. 2018/0300865).
Regarding Claim 1, Lee/Hyundai teaches:
1. An aircraft noise monitoring system, [Lee/Hyundai pertains to “diagnosing the cause of noise of a vehicle” and does not teach monitoring “aircraft noise.”  “A method for diagnosing a cause of noise of a vehicle is disclosed….”  Abstract.]
comprising: 
a set of geographically distributed noise sensors; [Lee/Hyundai, Figure 2, “microphone 110.”]
a processor; and [Lee/Hyundai, Figure 2, “controller 100.”  “…The method includes receiving, by a controller, a sound source signal through a microphone installed in the vehicle….”  Abstract.]
programming instructions that are configured to instruct the processor to: [Lee/Hyundai, The processing of Lee/Hyundai occurs at a “server 120” based on data collected by the “microphone 110” at the vehicle.]
receive data corresponding to events captured by the noise sensors, [Lee/Hyundai teaches the use of a CNN that is trained based on previously collected data.  “[0028] The artificial intelligence server 120 collects noise data according to various failure situations, and classifies the same into deep learning-based big data types to secure a reference data map having a plurality of mapped reference data….”]
wherein each event corresponds to noise that exceeds a threshold level over at least a minimum period of time, [Lee/Hyundai does not specify these conditions.]
receive, for each event, a manual classification of the event as an aircraft noise event or a non-aircraft noise event, [Lee/Hyundai teaches the use of a CNN that is trained based on previously collected data.  “[0028] The artificial intelligence server 120 collects noise data according to various failure situations …”  For supervised training of a classifier, the input training data is labeled data generally labeled by hand.  But this well-known feature of model training is not expressly set forth in Lee/Hyundai.] 
use the data corresponding to the events and the manual classifications of the events to train a convolutional neural network (CNN) in a classification process, [Lee/Hyundai teaches the use of a CNN that is trained based on previously collected data.  “[0028] The artificial intelligence server 120 collects noise data according to various failure situations, and classifies the same into deep learning-based big data types to secure a reference data map having a plurality of mapped reference data. Thereafter, when a sound source signal is received from the controller 100, the artificial intelligence server 120 compares the sound source signal with the reference data map and extracts reference data having characteristics similar to that of a noise cause according to the sound source signal at S20.”]
receive, from one of the noise sensors, a new noise event, [Lee/Hyundai, Figure 1, “Receive sound source signal S10.”  “[0024] Referring to FIGS. 1 and 2, a method for diagnosing a cause of noise of a vehicle may include a controller 100 receiving a sound source signal through a microphone 110 installed in the vehicle at step S10….”]
use the CNN to classify the new noise event as an aircraft noise event or a non-aircraft noise event, and [Lee/Hyundai, Figure 1, S20 is where classification of the received noise occurs by comparison of the received data with the reference data using a CNN.  “[0024] … The artificial intelligence server 120 then compares the received sound source signal with a pre-stored reference data map and extracts reference data corresponding to the sound source signal from the reference data map at step S20….”  “[0036] Alternatively, in the extraction step S20, the artificial intelligence server 120 may convert the received sound source signal into a specific parameter using a neural network, and then compare the converted specific parameter with the reference data, thereby extracting corresponding reference data.”  “[0037] Here, the neural network may be a convolutional neural network (CNN) or a deep neural network (DNN) or additionally using engine RPM data.”]
generate an output indicating whether the new noise event is an aircraft noise event or a non-aircraft noise event. [Lee/Hyundai, Figure 1, “Output cause of noise based on the extracted reference data S30.”  See Figure 3 for an example of the output.  “[0024] …  After the extraction step S20, the artificial intelligence server 120 transmits the extracted reference data to the controller 100 and the controller 100 outputs an output signal including information about the cause of noise of the vehicle based on the received reference data at step S30 to a diagnostic apparatus 130.”]

Lee/Hyundai pertains to noise generated by car components and is not specific to aircraft noise.
Lee/Hyundai does not teach a set of geographically distributed sensors.
Lee/Hyundai is not particular with respect to the steps of training of its CNN such as the use of manually annotated training data.

Lee/Boeing teaches:
a set of geographically distributed noise sensors; [Lee/Boeing Figure 1 shows the “acoustic surveillance system 100” of the reference which is used in an “airport environment” for detecting vehicles including “an airplane, helicopter, unmanned aerial vehicle, and/or other air vehicles.”  The acoustic surveillance system 100 includes sensors 104, 106, 108, 110, 112, 114, 116, 118, 120, 122, 124, 126, 128, 130, 132, and 134 in addition to the processing device 136 that collects and processes the data from the sensors.  These sensors are shown as “geographically distributed” and are used for detecting, tracking and classifying aircraft using sound sensors distributed across the surveillance area.  See also Figure 6.]
receive data corresponding to events captured by the noise sensors, [Lee/Boeing, Figure 1, the “acoustic emission 138” from the “aircraft 140” are detected by the network of sensors.]
wherein each event corresponds to noise that exceeds a threshold level over at least a minimum period of time, [Lee/Boeing teaches that its different microphones (sensors) can detect different levels of amplitude for the “acoustic emission 203” of Figure 2 and also detect the change in the amplitude level from “time segment” to “time segment.”  Col. 7, line 55 to col. 8, line 3.  Figure 4 shows the “Spectrum Level 404” which the “loudness” of acoustic emission 400.  Col. 11, 3-10.  Lee/Boeing is looking for certain acoustic signatures to identify the source of the acoustic emission.  Figures 10, 11, 13.  See also “Classification 512” in Figure 5 yielding the “aircraft type.”]
receive, for each event, a manual classification of the event as an aircraft noise event or a non-aircraft noise event, [Lee/Boeing, Figure 11 shows that its acoustic signature matching system can “classify signature as non-aircraft noise 1108” or “identify the aircraft emitting the signature 1110.”  Note that Lee/Boeing uses the spectrum of the sound which is an “image” for its classification task.  See Figure 8, “narrowband signature 819.”]
Lee/Hyundai and Lee/Boeing pertain to classification of sound and it would have been obvious to use the method of Lee/Hyundai which is described as being used for classifying the sounds from a car components for the alternative purpose of classifying the sounds from aircraft.  Alternatively, it would have been obvious to use the CNN classification method of Lee/Hyundai in the system of Lee/Boeing in place of the classification method used therein.  The CNN method is newer and once a classifier is used for classifying sounds from some types of sources  it can be used for sounds originating from other sources.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Neither reference teaches looking for sound data that remains above a certain threshold of loudness for a certain period of time or manual annotation of training data.
Muggleton teaches:
receive data corresponding to events captured by the noise sensors, [Muggleton, Figure 2, map of sensors /”NMD devices”  “[0042] Continuing with discussion of FIG. 1 with reference to FIG. 2, the system 100 includes computer system 160 that generates a noise map 170. FIG. 2 illustrates an embodiment of a dynamic and real-time noise map 170 that is created via computer system 160 for display (locally and/or remotely) on display 168. Application 166 executes on computer system 160 receives noise data (comprising noise level values and location information) from a plurality of NMD's 102a-102z to create a noise distribution map (referred to as noise map) 170 across a predetermined area 190. In the embodiment illustrated in FIG. 2, some of the noise mapping devices may be configured to be stationary (i.e., with fixed geolocations within predefined area 190) and at least one noise mapping device is portable (i.e., wearable by a user and/or attached to equipment that moves about the predefined area 190 and changes geolocation)…..”]
wherein each event corresponds to noise that exceeds a threshold level over at least a minimum period of time, [ Muggleton is directed to monitoring noise and teaches that the noise is quantified using SPL in a given window of time:  “18. The method of claim 16, further comprising: detecting an alarm event by comparing the noise data with predefined thresholds of continuous noise, in response to determining that the noise data indicates that noise signals are above a defined sound pressure level for a defined time period, the computer system marks the signal as an alarm event in a data record stored in non-transitory memory; and transmitting the alarm event along with the noise map to one or more noise monitoring devices that is within a predefined distance of the noise source.”]
Lee/Hyundai, Lee/Boeing, and Muggleton pertain to classification and monitoring of sound and it would have been obvious to use only samples of sound that exceed a certain level and for a period of time that is considered significant for the training of the model of the combination because otherwise the sample would not be reliable.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

The above references do not teach labeling/annotating the data that is used for the training of the model.  This is a well-known method in supervised and semi-supervised model training.
Weiss is directed to training a CNN for detecting defects based on images of equipment and teaches manual labeling of training data:
receive, for each event, a manual classification of the event as an aircraft noise event or a non-aircraft noise event, [Weiss, “[0019] In one application shown in FIG. 5, the system: accesses a database of inspection images--of a corpus of assembly units produced in the past--recorded by an optical inspection station arranged after a particular assembly step on an assembly line; segments these inspection images; passes image segments (e.g., a subset of image segments of interest associated with the optical inspection station) from each of these inspection images into a convolutional neural network that detects and extracts features (e.g., thousands of features) from each image segment; and then compiles quantitative representations of these features into one vector for each assembly unit. …then predict similar defects (or proper function) in other, uninspected assembly units based on proximity of their corresponding vectors to clusters labeled with defect labels (or with proper function labels).”  “[0106] … The system can then train a classifier to associate these functional or aesthetic labels with absolute (e.g., binary) or relative (e.g., spectrum) features extracted from these regions or extracted near these pointers--defined by the user--across this set of inspection images.”  “[0110] In the foregoing implementations, the system can assist a user in providing supervision by selecting and packaging image data of representative assembly units; the system can then implement supervised machine learning techniques to develop a classifier (e.g., a model) for correlating features extracted from inspection images of assembly units with certain functional and/or aesthetic outcomes over time.”  “[0111] The system can also update (or "train") the feature classifier described above to place greater weight or priority on detection and extraction of features represented in the first set of feature ranges in order to increase sensitivity of the system to detecting a defect represented by this first set of feature ranges.”  “[0027] The system can also present this limited feature set to a user (e.g., an engineer) for manual labeling and identification of specific features in this set that the user hypothesizes or has confirmed contributed to the defect. ….”  “[0032] … The system can also interface with a user portal--such as accessible through a web browser or native application executing on a laptop computer or smartphone--to serve prompts and notifications to a user (e.g., an engineer or assembly line worker) and to receive feature and cluster labels entered manually by a user.”  “[0060] In one implementation, the system automatically accesses test data, inspection results, and/or other observations entered manually by a user and linked to serial numbers of assembly units, such as by retrieving these data from a database. The system can then extract various defect labels from these data,….”  “[0063] The system can also prompt the user to manually tag specific features with soundness or defect labels….”]
Lee/Hyundai, Lee/Boeing, Muggleton, and Weiss pertain to classification and it would have been obvious to use the manually annotated samples of Weiss which are used for the training of its models for the training of the model of the combination as one well-known method of preparing data for training.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Lee/Hyundai teaches:
2. The system of claim 1, further comprising additional programming instructions that are configured to cause the processor to: 
transform the data corresponding to the events and the manual classifications of the events into a set of visualizations; and [Lee/Hyundai, Figure 1, S20:  “Convert the receive signal into image data.”  “[0028] The artificial intelligence server 120 collects noise data according to various failure situations, and classifies the same into deep learning-based big data types to secure a reference data map having a plurality of mapped reference data. Thereafter, when a sound source signal is received from the controller 100, the artificial intelligence server 120 compares the sound source signal with the reference data map and extracts reference data having characteristics similar to that of a noise cause according to the sound source signal at S20.”]
when using the data corresponding to the events and the manual classifications of the events to train the CNN, use the visualizations to train the network in a classification process. [Lee/Hyundai, Figure 1, for the classification both the training data and the evaluated data are generally of the same type.  “[0033] … Preferably, the reference data stored in the artificial intelligence server 120 is provided in the form of images.”]

Regarding Claim 3, Lee/Hyundai teaches:
3. The system of claim 1, further comprising additional programming instructions that are configured to cause the processor to: 
transform the data corresponding to the new noise event into a visualization of the new noise event; and [Lee/Hyundai, Figure 1, S20:  “Convert the receive signal into image data.”  “[0032] More specifically, in the extraction step S20, the artificial intelligence server 120 may convert the received sound source signal into image data, and then compare the converted image data with the reference data map to extract corresponding reference data.”]
when using use the CNN to classify the new event, apply the CNN to the visualization of the new event. [Lee/Hyundai, Figure 1, S20: “compare the image data with the reference data of artificial intelligence server and extract reference data.”  “[0027] …The artificial intelligence server 120 compares the received sound source signal with a pre-stored reference data map and extracts reference data corresponding to the sound source signal.”]

Regarding Claim 4, Lee/Hyundai teaches:
4. The system of claim 3, wherein: 
the visualization of the new noise event comprises a visualization of sound pressure level of the noise event over a time window; and [Lee/Hyundai converts the sound to image:  ‘[0010] The artificial intelligence server may convert the sound source signal into the image data using a Gabor filter and a Mel filter.”]
the instructions that are configured to use the CNN to classify the new noise event as an aircraft noise event or a non-aircraft noise event comprise instruction to determine whether the visualization of the sound pressure level of the noise event over the time window corresponds to an aircraft event. [Lee/Hyundai, Figure 1, S20: Compare the image data with reference data of artificial intelligence server and extract reference data.”]
Lee/Hyundai refers to vehicle noise which is generated from various components of the vehicle.
Lee/Boeing teaches:
the instructions that are configured to use the CNN to classify the new noise event as an aircraft noise event or a non-aircraft noise event comprise instruction to determine whether the visualization of the sound pressure level of the noise event over the time window corresponds to an aircraft event. [Lee/Boeing, Figure 11, classify signature as non-aircraft noise 1108 and identify the aircraft emitting the signature 1110.  Thus, this reference not only identifies the noise as being from an aircraft, it also identifies the type of aircraft with that noise signature.]
Rationale for combination as provided for Claim 1.
Lee/Hyundai and Lee/Boeing do not teach the use of SPL.
Noise is generally measured as SPL.
Muggleton teaches:
the visualization of the new noise event comprises a visualization of sound pressure level of the noise event over a time window; and [ Muggleton is directed to monitoring noise and teaches that the noise is quantified using SPL in a given window of time:  “18. The method of claim 16, further comprising: detecting an alarm event by comparing the noise data with predefined thresholds of continuous noise, in response to determining that the noise data indicates that noise signals are above a defined sound pressure level for a defined time period, the computer system marks the signal as an alarm event in a data record stored in non-transitory memory; and transmitting the alarm event along with the noise map to one or more noise monitoring devices that is within a predefined distance of the noise source.”]
Lee/Hyundai, Lee/Boeing, and Muggleton pertain to classification and monitoring of sound and it would have been obvious to use the SPL level of Muggleton which is a common unit for measuring noise in the model of the combination which pertains to classification of noise.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 5, Lee/Hyundai does not pertain to aircraft noise.  
Lee/Boeing teaches:
5. The system of claim 4, wherein the instructions to determine whether the visualization of the sound pressure level of the noise event over the time window corresponds to an aircraft event comprise instructions to: 
if the visualization exhibits a shape of a bell curve, determine that the visualization corresponds to an aircraft event; otherwise determine that the visualization corresponds to a non-aircraft event.  [Lee/Boeing is directed to identifying the type of an aircraft based on its signature noise.  See Figure 2, “Classification database 236” including “Number of known signatures 235.”  See also Figure 4 for broadband spectrum signatures 406 and narrowband signatures 410.  Figures 7-9 show the frequency vs. time plots which are the signatures of each aircraft sound.  Figure 11 teaches that based on the acoustic signature, a noise can be classified as non-aircraft noise (1108) or noise of a particular aircraft (1110).  Lee/Boeing teaches that Identification of different frequency lines in a spectrum enable estimation and/or identification of vehicle parameters, such as aircraft flight parameters such as speed and slant range for example. Further, a type of vehicle may be identified based on these frequency lines, also known as signatures. For example, a jet aircraft may be identified based on its engine run-up and take-off signature.  Figures 7-9 show the frequency vs. time graphs that show a bell-shaped curve as the “narrowband signature” of the airplane.]
	Rationale for combination as provided for Claim 1.

Regarding Claim 6, Lee/Hyundai pertains to identifying a particular noise from its spectral image.  Does not pertain to aircraft noise.
Lee/Boeing teaches and therefore suggests:
6. The system of claim 3, wherein: 
the visualization of the sound pressure level of the noise event over the time window comprises a three-dimensional visualization representing the sound pressure level on a first axis, time on a second axis, and frequency on a third axis; and [Lee/Boeing, Figures 7-9 show the 2D visualization of the spectrum of noise (Frequency vs. Time).  These drawings become 3D if a dimension of distance is added.]
the instructions that are configured to use the CNN to classify the new noise event as an aircraft noise event or a non-aircraft noise event comprise instruction to determine whether the visualization of the sound pressure level of the noise event over the time window corresponds to an aircraft event. [Lee/Boeing, Figure 11, comparison of “signatures” which are spectral/image based signatures to classify signature as non-aircraft or aircraft of a particular type.]
Rationale as provided for Claim 1.
Lee/Hyundai, Lee/Boeing pertain to noise but were not cited for the teaching of SPL which is commonly used for measuring noise. 
Muggleton teaches and therefore suggests:
…
the visualization of the sound pressure level of the noise event over the time window comprises a three-dimensional visualization representing the sound pressure level on a first axis, time on a second axis, and frequency on a third axis; and [Muggleton, The measured SPL provides the last dimension.  Therefore, a 3-D visualization is suggested from the teachings of Muggleton if the SPL in dB is to be visualized versus time and frequency.  [0051].
…
Rationale as provided for Claim 4.  

Regarding Claim 8, Lee/Hyundai teaches:
8. The system of claim 1, wherein the instructions to use the data corresponding to the events to train the CNN comprise instructions to preprocess the data to yield sound events having a consistent length. [Lee/Hyundai, Figure 1, S20 includes:  “[0010] The artificial intelligence server may convert the sound source signal into the image data using a Gabor filter and a Mel filter.”  This is not training data per se but suggests the training data because at the comparison stage, the model compares the input data to the data with which it has been trained.  For a Mel Filter, the length in frames is constant.  For any frequency transformation that leads to a spectrogram image, a constant/consistent duration of time window is used.]
(Lee/Boeing uses the spectrum of sound obtained by FFT transformation to generate the image.  See Figure 5, 511.)

Claim 10 is a method Claim with limitations similar to the limitations of system Claim 1 and is rejected under similar rationale.
10. A method of monitoring an environment to detect aircraft noise, the method comprising: 
by a set of geographically distributed noise sensors, capturing data corresponding to a plurality of events, wherein each event corresponds to noise that exceeds a threshold level over at least a minimum period of time; and 
by a processor: 
receiving data corresponding to events captured by the plurality of noise sensors, 
receiving, for each event, a manual classification of the event as an aircraft noise event or a non-aircraft noise event, 
using the data corresponding to the events and the manual classifications of the events to train a convolutional neural network (CNN) in a classification process, 
receiving, from one of the noise sensors, a new noise event, 
using the CNN to classify the new noise event as an aircraft noise event or a non-aircraft noise event, and 
generating an output indicating whether the new noise event is an aircraft noise event or a non-aircraft noise event. 

Claim 11 is a method Claim with limitations similar to the limitations of system Claim 2 and is rejected under similar rationale.
Claim 12 is a method Claim with limitations similar to the limitations of system Claim 3 and is rejected under similar rationale.
Claim 13 is a method Claim with limitations similar to the limitations of system Claim 4 and is rejected under similar rationale.
Claim 14 is a method Claim with limitations similar to the limitations of system Claim 5 and is rejected under similar rationale.
Claim 15 is a method Claim with limitations similar to the limitations of system Claim 6 and is rejected under similar rationale.

Claim 17 is a method Claim with limitations similar to the limitations of system Claim 8 and is rejected under similar rationale.

Claims 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Hyundai in view of Lee/Boeing, Muggleton and Weiss and further in view of Kirby (U.S. 20200357516).
Regarding Claim 9, Lee/Hyundai teaches the use of a trained CNN for its classification and a softmax layer is a common part of a CNN and additionally a softmax layer provides the likelihood/confidence/reliability of each classification.
Kirby teaches:
9. The system of claim 1, wherein the instructions to generate an output comprise instructions to receive an output of a softmax layer of the CNN and use the output of the softmax layer to determine a level of confidence as to whether the new noise event corresponds to an aircraft event. [Kirby, “[0033] Alternatively, in some embodiments, one or more transfer learning techniques can be used to retrain only a portion of an already trained example of the Inception v3 CNN. For example, many image classification tasks can be addressed using pre-computed parameters from a version of the Inception v3 CNN that was trained to classify an unrelated image set. In one particular example, a version of the Inception v3 CNN trained to recognize 1,000 different image classes from the 2012 ImageNet Large Scale Visual Recognition Competition dataset can be retrained using transfer learning techniques to generate new parameters for the final fully connected layer to identify Gram stain categories of interest, rather than the 1,000 different image classes. In such an example, the output layer (e.g., a Softmax layer in the Inception v3 CNN) can be configured to output the probability assigned by the CNN for each of various classes. As shown in FIG. 5, the final fully connected layer and softmax layer shown in Box 502 can be modified in a transfer learning process, and the remainder of the Inception v3 CNN can retain the parameters generated during training on the independent image set, which can be used to perform feature extraction.”  See also [0063].]

Claim 18 is a method Claim with limitations similar to the limitations of system Claims 1, 8 and 9 and is rejected under similar rationale.

19. A method of monitoring an environment to detect aircraft noise, the method comprising, by a processor: 
receiving data corresponding to events captured by a plurality of noise sensors, wherein each event corresponds to noise that exceeds a threshold level over at least a minimum period of time; 
receiving, for each event, a manual classification of the event as an aircraft noise event or a non-aircraft noise event; 
preprocessing the data to yield sound events having a consistent length; [Claim 8.]
transforming the data corresponding to the events and the manual classifications of the events into a set of visualizations; and 
when using the visualizations to train a convolutional neural network (CNN) in a classification process; 
receiving, from one of the noise sensors, a new noise event; 
using the CNN to generate a classification of the new noise event as an aircraft noise event or a non-aircraft noise event; 
using an output of a softmax layer of the CNN to determine a level of confidence in the generated classification; and [Claim 9.]
outputting an indication of whether the new noise event is an aircraft noise event or a non-aircraft noise event. 

Claim 20 is a method Claim with limitations similar to the limitations of system Claim 3 and is rejected under similar rationale.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Hyundai in view of Lee/Boeing, Muggleton and Weiss and further in view of Applicant’s Admitted Prior Art (“AAPA).
Regarding Claim 7, from Lee/Hyundai in view of Lee/Boeing, Muggleton and Weiss at least the first two teach that the shape of the spectrum is used for determining the source that generates the noise.  However, none teaches the specific shape that is claimed.
AAPA teaches:
7. The system of claim 6, wherein the instructions to determine whether the visualization of the sound pressure level of the noise event over the time window corresponds to an aircraft event comprise instructions to: 
if the visualization exhibits an oval spectral shape, determine that the visualization corresponds to an aircraft event; otherwise determine that the visualization corresponds to a non-aircraft event. [AAPA “[0045] … Sound events produced by aircraft typically have a smooth oval spectral shape 602, as depicted in the graphic….”  Instant Application admits that this is a “typical” shape of the sound events generated by aircraft]
Applicant admits this feature as a property (law of nature/natural phenomenon) of the aircraft sounds and accordingly, a combination of this feature with the cited references would be obvious as an underlying inherent or intrinsic characteristic of the signatures of Lee/Boeing. 

Claim 16 is a method Claim with limitations similar to the limitations of system Claim 7 and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659